As filed with the Securities and Exchange Commission on July 26, 2011 Securities Act File No. 33-37458 Investment Company Act File No. 811-06199 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 56 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 57 [X] (Check appropriate box or boxes.) THE NOTTINGHAM INVESTMENT TRUST II (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, North Carolina27802-0069 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code(252) 972-9922 A. Vason Hamrick 116 South Franklin Street, P. O. Box 69, Rocky Mount, North Carolina 27802-0069 (Name and Address of Agent for Service) With Copies to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. 2041 West 141st Terrace, Suite119 Leawood, Kansas 66224 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this filing It is proposed that this filing will become effective:(check appropriate box) [X]immediately upon filing pursuant to paragraph (b); []on (date) pursuant to paragraph (b); []60 days after filing pursuant to paragraph (a)(1); []on (date) pursuant to paragraph (a)(1); []75 days after filing pursuant to paragraph (a)(2); or []on (date) pursuant to paragraph (a)(2) of rule 485. EXPLANATORY NOTE This Post-Effective Amendment No. 56 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 55 filed July 15, 2011 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended (“Investment Company Act”), the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Post-Effective Amendment No. 56 to its Registration Statement under the Securities Act and Amendment No. 57 to its Registration Statement under the Investment Company Act to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this 26th day of July, 2011. THE NOTTINGHAM INVESTMENT TRUST II By:/s/ A. Vason Hamrick A. Vason Hamrick Secretary and Assistant Treasurer Pursuant to the requirements of the Securities Act this Post-Effective Amendment No. 56 to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. * Trustee, Chairman Jack E. Brinson Date * Vice President Richard K. Bryant Date * President and Principal Executive Officer, EARNEST Douglas S. Folk Date Partners Fixed Income Trust * Trustee, Vice President, and Principal Executive Keith A. Lee Date Officer, Brown Capital Management Funds * Trustee James H. Speed, Jr. Date /s/ T. Lee Hale, Jr.
